United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 17, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 06-30093
                          Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

TYRONE D. GOODIN,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                     USDC No. 3:04-CR-30040-1
                       --------------------

Before REAVLEY, GARZA and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Tyrone D. Goodin appeals his guilty-plea conviction and

18-month sentence for possession of an unregistered firearm.

Goodin contends that the district court erred in denying his

motions to suppress.   Goodin has waived this issue by entering an

unconditional guilty plea.   See United States v. Wise, 179 F.3d
184, 186 (5th Cir. 1999); United States v. Bell, 966 F.2d 914,

916-17 (5th Cir. 1992).

     Goodin avers that his sentence was unreasonable and that the

district court erred in declining to depart downward.      This court

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-30093
                                -2-

does not have jurisdiction to review the district court’s denial

of Goodin’s motion for a downward departure.   See United States

v. Hernandez, 457 F.3d 416, 424 (5th Cir. 2006).

     However, we do have jurisdiction to review “whether the

district court’s imposition of a guideline sentence instead of a

non-guideline sentence was reasonable.”   See United States v.

Nikonova, 480 F.3d 371, 375 (5th Cir. 2007).   The district court

properly calculated the applicable guideline sentencing range and

considered the sentencing factors set forth in 18 U.S.C.

§ 3553(a).   See United States v. Mares, 402 F.3d 511, 518-20

(5th Cir. 2005).   Therefore, Goodin has not shown that the

sentence imposed by the district court was unreasonable.      See id.

     AFFIRMED.